Exhibit 10.3
August 23, 2010
Travelport, LP
Travelport Global Distribution System B.V.
300 Galleria Parkway, N.W.
Atlanta, GA 30339

Re:    Eighth Amendment to Subscriber Services Agreement, dated as of July 23,
2007 (“Agreement”) between Travelport, LP, (f/k/a Travelport International,
L.L.C., hereinafter “Travelport”), Travelport Global Distribution System B.V.
(f/k/a Galileo Nederland B.V., hereinafter “TGDS” and, together with Travelport,
collectively, “Galileo”) and Orbitz Worldwide, LLC (“Subscriber”)

Ladies and Gentlemen:
This letter constitutes an Eighth Amendment (“Amendment”) to the Agreement
referenced above. Capitalized terms used in this Amendment and not otherwise
defined shall be used as defined in the Agreement.
Effective as August 17, 2010, (“Amendment Effective Date”), Galileo and
Subscriber hereby agree as follows:
1. Custom Terms and Conditions Revision. The Custom Terms and Conditions
Attachment (Galileo Services) — North America to the Agreement is amended as set
forth in Exhibit A.
2. General. This Amendment shall be binding upon and inure to the benefit of and
be enforceable by the Parties hereto or their successors in interest, except as
expressly provided in the Agreement. Each Party to this Amendment agrees that,
other than as expressly set out in this Amendment, nothing in this Amendment is
intended to alter the rights, duties and obligations of the Parties under the
Agreement, which shall remain in full force and effect as amended hereby. In the
event of a conflict between the terms and conditions of this Amendment and the
terms and conditions of the Agreement, the terms and conditions of this
Amendment shall govern. This Amendment may be executed by the Parties in
separate counterparts and each counterpart shall be deemed to be an original,
but all such counterparts together shall constitute one and the same instrument.

1



--------------------------------------------------------------------------------



 



The Parties have caused this Amendment to be executed by the signatures of their
respective authorized representatives.

                              Orbitz Worldwide, LLC       Travelport, LP
By: Travelport Holdings LLC as General Partner    
 
                           
Signature:
  /s/ Ronnie Gurion       Signature:   /s/ Scott Hyden                          
 
  Name:   Ronnie Gurion           Name:   Scott Hyden    
 
  Title:   President, Orbitz Distribution

          Title:   VP, Sales
 
   
 
  Date:   8/27/10
 
          Date:   8/30/10
 
   
 
     
 
             
 
   
 
                                            Travelport Global Distribution
System B.V.    
 
                           
 
              Signature:   /s/ Marco van Ieperen                              
 
                  Name:   Marco van Ieperen    
 
                  Title:   Director
 
   
 
                  Date:   30-8-10
 
   
 
                     
 
   

2